Case 20-00116-jw        Doc 42    Filed 08/27/20 Entered 08/27/20 13:28:47            Desc Main
                                  Document      Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

                                               )
In re:                                         )
                                               ) CASE NO. 20-00116-jw
Dexter Alonzo Thomas,                          )
                                               ) JUDGE John E. Waites
         Debtor                                )
                                               )


             HOME POINT FINANCIAL CORPORATION’S NOTICE OF DEBTOR’S
             REQUEST FOR FORBEARANCE DUE TO THE COVID-19 PANDEMIC


         Now comes Creditor Home Point Financial Corporation (“Creditor”), by and through

undersigned counsel, and hereby submits Notice to the Court of the Debtor’s request for mortgage

payment forbearance based upon a material financial hardship caused by the COVID-19 pandemic.

         The Debtor recently contacted Creditor requesting a forbearance period of 6 months and

has elected to not tender mortgage payments to Creditor that would come due on the mortgage

starting 08/01/20 through 01/01/21. Creditor holds a secured interest in real property commonly

known as 159 Weeping Cypress Drive, Moncks Corner, SC 29461 as evidenced by claim number

4 on the Court’s claim register. Creditor, at this time, does not waive any rights to collect the

payments that come due during the forbearance period. If the Debtor desires to modify the length

of the forbearance period or make arrangements to care for the forbearance period arrears, Creditor

asks that the Debtor or Counsel for the Debtor make those requests through undersigned counsel.

         Per the request, Debtor will resume Mortgage payments beginning 02/01/21 and will be

required to cure the delinquency created by the forbearance period (hereinafter “forbearance

arrears”). Creditor has retained undersigned counsel to seek an agreement with Debtor regarding

the cure of the forbearance arrears and submit that agreement to the Court for approval. If Debtor
Case 20-00116-jw        Doc 42     Filed 08/27/20 Entered 08/27/20 13:28:47             Desc Main
                                   Document      Page 2 of 3



fails to make arrangements to fully cure the forbearance arrears, Creditor reserves it rights to seek

relief from the automatic stay upon expiration of the forbearance period.



                                              Robertson, Anschutz, Schneid & Crane LLC
                                              Authorized Agent for Secured Creditor
                                              10700 Abbott’s Bridge Road, Suite 170
                                              Duluth, GA 30097
                                              Telephone: (470) 321-7112

                                      By: /S/Robert J. Stephenson
                                      Robert J. Stephenson; 04887
                                      Attorney for Creditor
                                      RAS LaVrar, LLC
                                      220 North Main St., Ste. 500
                                      Greenville, SC 29601
                                      800-531-5490 (3226)

Date: August 27, 2020
Case 20-00116-jw        Doc 42    Filed 08/27/20 Entered 08/27/20 13:28:47        Desc Main
                                  Document      Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I certify that a true and accurate copy of the foregoing Notice of Debtor’s Request for

Forbearance was served upon the following parties in the following fashion on this 27th day of

August 2020:

Dexter Alonzo Thomas
159 Weeping Cypress Drive
Moncks Corner, SC 29461

And via electronic mail to:

Russell A. DeMott
DeMott Law Firm, P.A.
300 N. Cedar Street
Suite A
Summerville, SC 29483

James M. Wyman
PO Box 997
Mount Pleasant, SC 29465

US Trustee's Office
Strom Thurmond Federal Building
1835 Assembly Street
Suite 953
Columbia, SC 29201
                                           Robertson, Anschutz, Schneid & Crane LLC
                                           Authorized Agent for Secured Creditor
                                           10700 Abbott’s Bridge Road, Suite 170
                                           Duluth, GA 30097
                                           Telephone: (470) 321-7112

                                           By: /s/Paul Edwards
                                           Paul Edwards
